Case 1:17-cv-00374-LPS Document 576 Filed 08/14/19 Page 1 of 2 PageID #: 10604




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

BRISTOL-MYERS SQUIBB COMPANY and                  )
PFIZER INC.,                                      )
                                                  )
                                                  )
               Plaintiffs,                        )
                                                  ) C.A. No. 17-374-LPS (Cons.)
                    v.                            )
                                                  )
                                                  ) REDACTED
AUROBINDO PHARMA USA INC., et al.,                )
                                                  ) PUBLIC VERSION
               Defendants.                        )

     DEFENDANT SIGMAPHARM LABORATORIES, LLC’S DAUBERT MOTION
                   TO EXCLUDE CERTAIN EXPERTS

       Defendant Sigmapharm Laboratories, LLC respectfully moves the Court to exclude the

opinions and/or testimony of certain of Plaintiffs’ expert witnesses pursuant to Fed. R. Evid. 702

and the principles set forth in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993), for the reasons set forth in the accompanying Opening Brief submitted

contemporaneously herewith.

       Pursuant to D. Del. LR 7.1.1, the undersigned counsel hereby certifies that a reasonable

effort was made to reach agreement on the matters set forth in this motion, but agreement could

not be reached.



Dated: August 7, 2019                Respectfully submitted,

                                     /s/ John C. Phillips, Jr.
                                     John C. Phillips, Jr. (#110)
                                     David A Bilson (#4986)
                                     PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
                                     1200 North Broom Street
                                     Wilmington, DE 19806
                                     Tel: (302) 655-4200
                                     Fax: (302) 655-4210
                                     jcp@pgmhlaw.com
Case 1:17-cv-00374-LPS Document 576 Filed 08/14/19 Page 2 of 2 PageID #: 10605




                              dab@pgmhlaw.com

                              Marc R. Wezowski
                              Don J. Mizerk
                              Phillip D. Segrest, Jr.
                              Dustin L. Taylor
                              David A. Gerasimow
                              HUSCH BLACKWELL LLP
                              120 South Riverside Plaza, Suite 2200
                              Chicago, Illinois 60606
                              (312) 655-1500

                              Counsel for Defendant Sigmapharm Laboratories, LLC
